—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered September 21, 1993, convicting him of assault in the first degree, criminal possession of a weapon in the fourth degree, and resisting arrest, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly rejected the defendant’s evidence of intoxication (see, People v Jones, 27 NY2d 222, 228229; see also, People v Brown, 24 NY2d 168, 171; People v Cheswick, 166 AD2d 88, 92, affd 78 NY2d 1119). The evidence permitted the trier-of-fact, in this case the court, to conclude that, while the defendant may have been drinking prior to and at the time of the assault, he was not so intoxicated as to be incapable of forming an intent to cause serious physical injury (see, People v Jones, supra; People v Gonzalez, 211 AD2d 446; People v Goodman, 152 AD2d 705, 705-706; see also, People v Sargent, 136 AD2d 869; People v Lopez, 121 AD2d 472, 473).
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.